RICHARD S. ARNOLD, Chief Judge,
concurring in the judgment.
I concur in the Court’s affirmance of the order of the District Court and in much of its opinion. I write separately to emphasize a factor not mentioned by the Court which, for me, is dispositive.
The District Court entered an Order and Final Judgment on April 30, 1993, giving final approval to the settlement of the class action. This Order not only contains the release relied upon by Dean Witter in this case, but also provides that all class members “shall be bárred and enjoined from bringing any ... claim” covered by the release. Thus, for plaintiff to press his claim now in arbitration is a violation of an injunction entered by the District Court before the arbitration proceeding began.
In general, when parties agree to submit a matter to arbitration, they contract for the arbitrator’s decision on legal questions as well as questions of fact. Such legal questions would include defenses; such as res judicata, and I do not read this Court’s opinion today to hold generally that courts may, by injunction, control the decision of arbitrators on questions of issue or claim preclusion. In the present case, though, the judgment in question also included an express injunction barring relitigation, and I would be most reluctant to say that a court cannot enforce *385its own pre-existing injunctive order, notwithstanding subsequent invocation of the arbitration process by one of the parties to the case that resulted in the injunction. Among other things, violation of an injunction is of course contempt of court, and the Federal Arbitration Act should not be construed to divest courts of their traditional powers to punish for contempt.
For these reasons, I agree that the order of the District Court should be affirmed.